Title: Thomas Jefferson to Thomas Ritchie, 20 March 1818
From: Jefferson, Thomas
To: Ritchie, Thomas


                    
                        Dear Sir
                        Monticello
Mar. 20. 18.
                    
                    A few days before I recieved your favor of the 16th I had recieved one from a friend in Massachusets, shewing their sensibility on the imputed claim of our having given the ‘first impulse to the ball of the revolution.’ I cannot better answer your letter than by sending you an extract from the answer I gave to that, which I now do. it does not however appear to me that this question is susceptible of dispute. it turns on the import of the general expression of ‘first giving impulse to the ball of the revolution.’ every one will decide for himself what kind, and what degree of opposition amounted to an impulse to the ball of revolution. some will think an opinion declared in private conversation; some a lawyer’s argument at the bar denying the validity of a law; some a pamphlet, and some will think that nothing short of the public declaration of a state by it’s authorized organ can satisfy that expression. having setled this definition, every one for himself, as he has a right to do he will then, from the public documents of facts & dates, see when and where that particular kind & degree of opposition was first made which he considers as having given the first impulse to the ball of revolution.   After all I think a state, like an individual, should be the last to praise itself. the world is the proper umpire on such questions, & generally will do justice, and more readily to the modest than the assuming. it has been said, and I am afraid not entirely without foundation, that ours is the most boasting and braggadocio nation on earth; and I confess that towards England I have seen enough of this to sicken me with disgust.   if any thing is to be said on the present question, the more delicate, the more unassuming it is, the more will it conciliate the suffrage of our sister states. we have been held up as arrogating all praise and all power to our own state, and it has not been without some ill effect. however, these things, in your hands, I am sure are safe. only be so good as to keep me out of the discussion. on the two most interesting topics of banks, and education, I was induced to hazard opinions. their issue has taught me that my mind, no more than my body, is of this generation. and I chearfully acquiesce in the duty of letting it direct it’s own affairs. I salute you with friendship & respect.
                    Th: Jefferson
                